Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 1 of 30

EXHIBIT “A”

 
eo 6 SI BH WO mR we Ne

~ YP YB NH BD DB Rk ok me

 

 

Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 2 of 30

COPY

ER OCT 10 2019
JAN-GEORG ROESCH, ESQ. @} CLERK OF THE SUPERIOR Cd
State Bar No. 018131 Sy Dee UO

SARKISOV & ROESCH, PLLC
16042 N.32 Street, Suite C5
Phoenix, Arizona 85032
Telephone (602) 692-5616

Fax: (602) 926-2200

E-mail: Jan@srlawpllc.com

Attorneys for Plaintiff
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA
LESLIE BUSTAMANTE, an individual Case No.: CV2019-O5464 5

Plaintiffs, COMPLAINT

(Tort, Non-Motor Vehicle)
VS.

NORDSTROM, INC. a foreign

corporation; LAST CHANCE, a division

of NORDSTROM, INC., a foreign

corporation; JOHN DOES I-V; JANE

DOES I-V; BLACK PARTNERSHIPS I-

V; AND WHITE CORPORATIONS I-V,

Defendants.

 

Plaintiff Leslie Bustamante (“Plaintiff”) by and through her counsel undersigned,

allege as follows:

l, At all times material hereto, Plaintiff resides in Maricopa County,
Arizona.
2. At all times material hereto, Defendant Nordstrom, Inc. is a foreign

corporation conducting business in Arizona. Defendant Last Chance is a division of

Nordstrom, Inc. and conducts business in the State of Arizona. The Last Chance store is

=

 

RT
 

oO C6 HTH nH &F BD NY

Y NR N N NO ND RD el

 

Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 3 of 30

located at 1919 E. Camelback Road, Phoenix, Arizona 85016. Collectively, Nordstrom,
Inc., and Last Chance are referred to hereinafter as (“Defendants”).

4. The names of John Does I-V, Jane Does I-V, Black Partnerships I-V, and
White Corporations I-V are unknown to Plaintiffs, but upon ascertaining their names,
Plaintiffs will ask leave of the Court to insert their true names in lieu of the fictitious
names herein sued upon.

5. Defendants have caused acts out of which this lawsuit arose to occur in
Maricopa County, Arizona. The amount in controversy exceeds the Court’s minimum
jurisdictional amount.

6. On October 14, 2017, at approximately 4:00 p.m., Plaintiff, was shopping
for clothing and apparel at Nordstrom’s Last Chance, in Phoenix, Arizona. Last Chance
is Nordstrom’s final-clearance store for returned and overstocked merchandise from
Nordstrom stores, Nordstrom Rack and Nordstrom.com. It was Nordstrom’s policy at
Last Chance that all sales were final, and that Nordstrom would not honor any returns.

7. While on Defendants’ premises, Plaintiff was attempting to try on a pair
of shoes that were on display and being sold by Defendants. The shoes were tied
together with a zip-tie which could not be removed and prevented the shoes from being
separated. There were no signs posted anywhere throughout Defendants’ store that
customers could remove the zip tie before attempting to try on the shoe. Moreover,
there were no sales representatives immediately available to inquire about having the

zip tie removed to allow the shoes to be separated. There were no signs posted

 

 

 
 

oP DN KN HM Rh Ow ND oe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 4 of 30

anywhere throughout the store warning its customers of the potential tripping hazard
involving the zip ties when attempting to try on the shoes.

8. As all purchases were final, Plaintiff intended to try on the shoes to see
whether the she would fit and evaluate their esthetic appearance. Plaintiff put on the
matching shoe for her right foot and attempted to view the shoe in the mirror which was
provided by Last Chance. Plaintiff was able to take several steps toward the mirror
when the other shoe caught on Plaintiff's left foot causing Plaintiff to trip and fall. Asa
result of the fall, Plaintiff sustained severe injuries to her right upper extremity. While
on Defendant’s premises, Plaintiff was informed by two employees of Nordstrom’s Last
Chance that in the recent past several customers who had visited their store had tripped
when attempting to try on shoes while the zip ties were still attached and securing the
other shoe.

(NEGLIGENCE AGAINST N ORDSTROM, INC AND LAST CHANCE)

9, Plaintiff repeats and reallege the allegations contained in paragraphs 1-8

as though fully set forth herein and incorporate the same by this reference.

 

10. Defendants owe a duty to their invitees, including Plaintiff, to exercise
reasonable care to keep its premises safe and to disclose dangerous conditions of which
Defendants knew or should have known. It was foreseeable to Defendants that its
customers would try on its merchandise, including its shoes that were tied together with

zip ties, especially as all sales were final.

 

 

 

 
 

eo G2 ND HW BR YH Ym

YP RP YB NR NN NM DY om ee oe
a 7 Fe FN Be SE eA RARE EE

 

Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 5 of 30

11. Defendants have knowledge of the unreasonably dangerous condition as
Defendants created the condition by using zip ties to secure the shoes that are in its Last
Chance store. Furthermore, Defendants were also aware that the use of zip ties to keep
its shoes secured, created an unreasonably dangerous condition as previous customers
shopping at Last Chance store had tripped because of the use of the zip ties.

12, Despite having knowledge of the unreasonably dangerous condition,
Defendant failed to warn its customers, including Plaintiff, of the unreasonably
dangerous condition the zip ties posed when attempting to try on shoes. Furthermore,
Defendants failed to provide its customers with means necessary to remove the zip-ties
or otherwise give notice to its customers, including Plaintiff, that they should remove
the zip-ties before trying on the shoes.

13. | While Plaintiff denies that the unreasonably dangerous condition was
known to her, Defendants also owe a duty to warn Plaintiff of any condition that is
considered open or obvious, as Defendant should have anticipated that the dangerous
condition would cause physical harm to Plaintiff when attempting to try on the shoes.
Defendant failed to warn Plaintiff of the unreasonably dangerous condition that caused
serious physical harm to Plaintiff.

14. Moreover, Defendant failed to take reasonable measures to keep its
customers safe by using alternative methods to tie its shoes. In addition to using zip
ties, Nordstrom also utilized rubber bands to secure its shoes. The rubber bands were

removable to allow customers to separate them and try on shoes unencumbered.

 

 

 
 

eS SG Yt DH mH RB DR KR me

YP RP NY NO NR Dt ltt
“A vw & NH KF SSF e Aan BSE B

 

Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 6 of 30

15. Defendants breached their duty of reasonable care to Plaintiff and other
invitees by failing to place Plaintiff and other invitees on notice of the unreasonable
dangerous condition posed by the zip ties used to secure the shoes. Furthermore,
Defendants breached their duty of care by failing to notify customers that they should
remove the zip-ties before attempting to try on the foot ware and make available the
means to remove the zip-ties. Moreover, Defendants breached their duty of care to
Plaintiff and other invitees by imposing a no-return policy for shoes that are zip-tied and
thereby requiring Plaintiff and other invitees to try on shoes at the store that are zip-tied,
which inherently is an unreasonably dangerous condition.

16. As the direct result of the negligence of Defendants, Plaintiff sustained
injuries which have caused Plaintiff pain, suffering, mental and emotional anguish and a
general decrease in the quality of life. At this time Plaintiff does not know whether any
of said injuries are permanent and, if so, the extent of the permanency. Plaintiff
believes and, therefore, alleges that said injuries may have a permanent, residual effect.

17. Asa further result of the negligence of Defendants, Plaintiff has incurred
expenses for hospital treatment, medical expenses, physicians, pharmaceuticals,
physical therapy and other expenses, and may continue to incur such expenses in the
future.

18. Asa further result of the negligence of Defendants, Plaintiff lost time
from work,

WHEREFORE, Plaintiff prays for judgment against Defendant, as follows:

 

 

 
 

eo 6 TI NKR DH ee |] Dome

Ss N NHN NR NO YM Nm ok ot

 

Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 7 of 30

(1) For general and compensatory damages in an amount to be proven at trial;

(2) For special damages for medical and other expenses which have been
incurred and will be incurred in the future;

(3) For Prejudgment Interest on liquidated damages;

(3) For Plaintiffs’ costs herein; and

(4) For such other relief as the Court deems proper.

DISCOVERY TIER

19. Pursuant to Arizona Rules of Civil Procedure, Rule 26.2(c)(3), the Court
should assign this case to the following tier based on the amount of damages requested:
Tier 2 = Actions claiming damages greater than $50,000.00 and less than $300,000 in
damages.

JURY DEMAND

20. In the event trial of this matter becomes necessary, Plaintiff requests a trial
by jury.

DATED this Sfo™ day of October 2019.

& ROESCH, PLLC

 

J Neh ea Esq.

16042 North 32" Street, C-
Phoenix, Arizona 85032
Attorneys for Plaintiff

 

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 8 of 30

EXHIBIT “B”
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 9 of 30

ARIZONA TEXAS
Mailing Address: 10865 Shaenfield Road
P.O. Box 31040 Suite 1103

Phoenix, AZ 85046 San Antonio, TX 78254
Phone: (210) 444-9221

Fax: (210) 634-2286

 

Physical Address:
16042 N. 32nd Street

Snoenix, AZ 86092 SARKISOV & ROESCH

Phone: (602) 428-5004
Fax: (602) 926-2200

 

George V. Sarkisov, Esq. *Jan-Georg Roesch, Esq. Lawrence P. Nicholls, Esq.
Direct line: (602) 363-7948 Direct line: (602) 692-5616 of counsel
Email: George@srlawplic.com Email: Jan@srlawplic.com Direct line: (602) 300-7318
* licensed in Arizona & Texas Email: Lawnich@aol.com
November 5, 2018

Sent via e-mail: Patrick.P, Laborde@nordstrom.com
Patrick Laborde

Nordstrom Corporate Office

P.O. Box 21865

Seattle, Washington 981111

Re: Our Client: Leslie Bustamante
DO!I: 10/14/17
Claim Number: GC1707706154

Dear Mr. Laborde:

Leslie Bustamante has been released from active care; accordingly, we are now in a
position to commence negotiations to resolve Ms. Bustamante’s injury claim with Nordstrom.

A. Liability

On October 14, 2017, Leslie Bustamante visited Nordstrom’s Last Chance Store, located
at 1919 East Camelback Road, in Phoenix Arizona to purchase shoes. This was Ms. Bustamante’s
first visit to the store. She walked through the crowded aisles to locate the women’s shoe
department, where she perused the selection of available footwear. After some time passed, Ms.
Bustamante located a pair of boots that she desired to purchase. As the Store’s policy precluded
returns after purchase, Ms. Bustamante wanted to ensure that the boots would fit prior to purchase.
Nordstrom encouraged its customers to try on the shoes as the store made available seating benches
and mirrors in the shoe department. The pair of boots were fastened together with zip-ties which
could not be readily removed. Nordstrom posted no signs that its customers should inquire with
staff to request removal of the ties or that customers were permitted to do the same. Ms.
Bustamante was left with understanding that the zip-ties were not to be removed.

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 10 of 30

Nordstrom

Leslie Bustamante
Claim # GC1707706154
November 5, 2018

Page 2

With the boots remaining zip-tied, Ms. Bustamante proceeded to try on the right boot. She
sat on one of the available benches to remove her shoe and put on the boot on her right foot. To
ensure a proper fit when wait-bearing and reassure herself of the aesthetic appearance, Ms.
Bustamante stood up to take a couple of steps forward to allow her to view the boot in the mirror,
which was located underneath the bench. As she attempted to do so, the left boot caught itself on
Ms. Bustamante’s left foot, causing her trip and fall forwards, losing her balance. To prevent her
head from striking the ground or any object around her, Ms. Bustamante straightened out both
arms. However, as Ms. Bustamante lost her balance, she fell towards her right side and landed
hard on her right palm and arm.

Upon impact, Ms. Bustamante felt and heard a bone crack in her right arm, Within seconds,
she experienced excruciating pain in her right elbow joint which radiated down her right arm.
Store attendants came over to assist Ms. Bustamante. Her right arm started to swell and there was
evidence of bruising around the elbow joint. The resulting fall was observed and heard by shoppers
and store attendants. Attendants rushed to obtain ice packs and offered to call an ambulance, which
Ms, Bustamante declined. She contacted her sister, Audrey Bustamante, who lived within a short
distance to the store to pick her up and take her to the Emergency Room. Upon arrival, Audrey
Bustamante noticed her sister sitting in a chair in excruciating pain. The bruising and swelling of
Leslie’s right forearm and elbow was very noticeable. After completing an incident report, Leslie
was rushed to the Emergency Room.

Nordstrom has a non-delegable duty to its invitees to ensure that its premises are safe and to
warn its customers of unreasonably dangerous conditions of which it knew or should have been
aware. Nordstrom knew, or should have known, that the zip-ties created an unreasonably
dangerous condition for its customers when trying on their shoes, Nordstrom provided no means
to its customers, including Leslie Bustamante, to allow for the removal of the Zip-tie. Nordstrom’s
shop attendants admitted to both Audrey and Leslie that in the past, several other customers had
tripped or had near tripping incidences when attempting to try on shoes that were held together
with zip-ties. Despite this knowledge, Nordstrom did nothing to warn its customers of the dangers
related to the zip-ties and failed to notify its customers that they should seek assistance to remove
the ties before trying on their shoes.

Moreover, despite having knowledge that the use of zip-ties created an unreasonably dangerous
condition, Nordstrom continued to use the zip-ties to fasten its merchandise without warning its
customers of the dangerous condition. At the time of the incident Nordstrom did use alternative
means to secure its merchandise, including the use of rubber band, which was easily removable by
the customer. In failing to warn invitees of the known danger, Nordstrom breached its duty of care
to Leslie Bustamante. Nordstrom cannot claim that it did not have knowledge of the dangerous
condition, as Nordstrom was responsible for selecting zip-ties in securing the merchandise that
could not be readily removed by the customer and thereby creating a tripping hazard when
attempting to try on the merchandise. More importantly, as Nordstrom not only had knowledge

 

www.srlawplic.com

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 11 of 30

Nordstrom

Leslie Bustamante
Claim # GC1707706154
November 5, 2018

Page 3

that the zip-ties created a dangerous condition but continued to use the zip-ties without warning its
customers and permitting its removal prior to trying on the footwear, Nordstrom’s recklessly
disregarded the safety of its customers, including the safety of Leslie Bustamante.

B. Injuries/Medical Treatment

Ms. Bustamante was taken to the Emergency Room at Banner University Medical Center,
at McDowell and 11" Street. At the time of arrival, her symptoms had escalated. Physical
examination revealed spams of the brachioradialis muscle, generalized swelling around the elbow,
medial and lateral, with painful range of motion. X-rays taken of the right elbow revealed a
fracture of the right distal humerus with separation of fracture fragments and joint effusion. A
subsequent CT Scan taken of the right elbow revealed a comminuted supracondylar fracture.

Due to the location and severity of the fracture Ms. Bustamante was subsequently admitted
to Banner University Medical Center to undergo surgery. Orthopedic surgeon Clifford Jones,
M.D., performed open reduction and internal fixation of the right supracondylar intercondylar
distal humeral fracture with 90,90 locking plates, as well as right ulnar nerve neurolysis. She was
discharged by Dr. Clifford Jones on October 15, 2017, whereby he placed Ms. Bustamante in a
splint, keeping the arm at full extension for a period of two weeks.

Ms. Bustamante returned to Dr. Jones’ office for her initial post-surgical follow-up visit on
October 26, 2017. She reported ongoing swelling and pain in her right upper extremity. On
physical examination Ms. Bustamante was only able to minimally flex and extend her elbow. Ms.
Bustamante was ordered no weightbearing on the right upper extremity and consequently was
placed on an off-work status.

By November 7, 2017 Ms. Bustamante started with Physical Therapy. Ms. Bustamante
reported experiencing right elbow pain ranging from 2/10 to 7/10. She was complaining of
radiating pain in her right elbow shooting down to her hand and into the 4"" and 5t* fingers. She
also noted numbness radiating along the ulna side into the 4" and 5 fingers, accompanied by
weakness. Her range of motion was limited to 15 degrees of extension to 100 degrees of flexion.

Ms. Bustamante diligently followed through with her course of physical therapy and
performed all recommended in-home exercises. By January 12, 2018 she was finally able to return
to her position as a medical billing specialist and was discharged from physical therapy with
instructions to continue with her HEP. At the time of her release from physical therapy, in early
April 2018, Ms. Bustamante continued to experience pain in her right elbow which radiates into
her 4" and 5" fingers. Ms. Bustamante did regain some sensation in her right arm and fingers but
continued to have numbness along the ulnar side of the arm which travels down on the outside of
her right hand and into the 4" and 5" fingers. She noted not only deficits in sensation but also
overall strength and range of motion in her right elbow and hand. Dr. Jones has recommended that
Ms. Bustamante consult with a hand specialist if ulnar nerve neuropathy symptoms persist. Ms.

 

www.srlawplic.com

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 12 of 30

Nordstrom

Leslie Bustamante
Claim # GC1707706154
November 5, 2018

Page 4

Bustamante did return to see Dr. Jones on October 2, 2018 for a final evaluation. At the time she
reported no change in her condition. She continued to experience symptoms of weakness and
numbness in her right hand. Dr. Jones discharged her from care. Ms. Bustamante recently engaged
Dr. Leonard S. Bodell, a hand specialist, to address her concerns related to the ongoing symptoms.

C. Damages

Ms. Bustamante incurred the following medical expenses related to the injuries sustained
from the fall at Nordstrom’s Last Chance Store:

PRESENT MEDICAL EXPENSES

Banner University Medical Center: $70,777.30
Banner Virtual Radiologic Professionals * 240.00
Ron Shinar M.D. 21.00
Clifford Barry Jones, M.D. 5,116.00
Valley Anesthesiologist Consultants, Inc. 7,135.00
HonorHealth Physical Therapy 15,015.00
TOTAL Medical Expenses $ 98,304.30

According to Orthopedic Surgeon Leonard Bodell, M.D., Ms. Bustamante sustained not
only a permanent injury but also a ratable impairment to her right upper extremity as a result of
the fall. Per the AMA Guides to the Evaluation of Permanent Impairment, 6! Edition, she
sustained an impairment based on the grid for elbow and humeral fracture (See Table 15-4, page
399). Based on the nature of the fracture, its course of healing, objective findings on examination
including reduce range of motion, weakness, as well as shooting pain and numbness and sensation
in her lower arm and fingers, her impairment range, at the present, is 3%-4% of the right upper
extremity.

Dr. Bodell is of the opinion that Ms. Bustamante will, more likely than not, experience
progression of her symptoms and condition, and it is expected that Ms. Bustamante is going to
require future medical care to address her residual symptoms of the ulnar nerve. In light of the
expected progression of her pain, numbness, and weakness, Ms. Bustamante will likely require
undergoing an Ulna Nerve Decompression and Transposition. Removal of the hardware due to
irritation and pain is similarly expected and may present itself at an earlier stage and therefore
become a separate issue.

Already plagued with at least two future surgeries, Ms, Bustamante is subject to greater
risk of a periprosthetic fracture due to osteoporosis. A Periprosthetic fracture occurs through or
above the presence of hardware. These types of fractures are caused because of differential zone

 

 

www.srlawpllc.com

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 13 of 30

Nordstrom

Leslie Bustamante
Claim # GC1707706154
November 5, 2018

Page 5

of elasticity regarding the plate and bone. Should her condition with respect to the elbow joint

deteriorates significantly, she is likely to face additional surgeries including ORIF of the distal

humerus or even elbow replacement. The cost of each of the procedures is itemized below:
FUTURE MEDICAL EXPENSES

20680 Hardware removal

Surgeon $ 3,000.00
Facility 15,000.00
Anesthesiologist . 7,500.00
Therapy 3,000.00
TOTAL $28,500.00

64718 Ulnar Nerve Transposition

Surgeon Fee $12,500.00
Facility Fee 15,000.00
Anesthesiologist 7,500.00
Therapy 3,000.00
TOTAL $38,000.00

24515 ORIF Distal Humerus

Surgeon $20,000.00
Facility 15,000.00
Anesthesiologist 7,500.00
Therapy 6,500.00
TOTAL $48,500.00

24367 Total Elbow Replacement

Surgeon $25,000,00
Facility 20,000.00
Anesthesiologist $7,500.00
Therapy 7,500.00
TOTAL $60,000.00

 

www.srlawplic.com

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 14 of 30

Nordstrom

Leslie Bustamante
Claim # GC1707706154
November 5, 2018

Page 6

LOST WAGE CLAIM

 

As Ms. Bustamante was ordered by her treating physician to be non-weightbearing, she
was forced to be off work from October 15, 2017 through January 11, 2018 (88 days). At the time
of the incident, Ms. Bustamante was working ina full-time capacity as a medical billing specialist
earning $21.80/hour. Her daily rate is $124.13. ($21.8x40 hours/30.416 days). As Ms. Bustamante
missed a total of 88 days her total lost wages for the time period in questions is $10,923.44.

Additionally, Ms. Bustamante is also to be expected to miss additional time from work
when undergoing surgery for the Ulna Nerve Transplant and Hardware removal. According to Dr.
Bodell, Ms. Bustamante is expected to be off work for a period of no less than 6 weeks. In the
event she requires ORIF of the Distal Humerus or Total Elbow Replacement, she would be
expected to be off work for at least 4 months. Given those predictions, Ms. Bustamante is expected
to have a future wage loss ranging between $5,213.46 and $15,102.15.

ACTIVITIES OF DAILY LIVING

The injuries from which she suffered as a result of the fall are life changing. The
impairment rating is reflective of her limitations in the use of her right arm and hand. Ms.
Bustamante, who is right hand dominant, is now forced to adjust her daily living activities. Simple
things such as personal hygiene, cooking, cleaning, shopping require her to modify the use of her
right upper extremity. In some instances, she is limited to using only her left upper extremity. She
has weakness in her right arm and hand which diminish her ability to grab larger or heavier objects.
Ms. Bustamante has noticed that at times she loses grip and requires the use of both hands. As A
result of the limitations associated with the right upper extremity, Ms. Bustamante is
overcompensating with her left upper extremity to accomplish ADLs, work, etc. It is anticipated,
within a reasonable degree of medical probability, that Ms. Bustamante will experience symptoms
in the left upper extremity due to its overuse.

Prior to the fall, Ms. Bustamante enjoyed recreational activities such as swimming, cycling,
and Tennis. In light of her limited movement with the right elbow, she is no longer able to enjoy
those recreational activities. She will continue to suffer from her symptoms with no anticipated
relief. Future surgeries are certain which are likely only to exacerbate her symptoms and even
further diminish her level of functioning with her right hand and arm, which is her dominant hand.
As her condition progresses so will her will the extent of her impairment. As noted previously,
should her injury result in total elbow joint replacement, Ms. Bustamante’s impairment will range
between 26% and 34%,

It is evident that the right elbow injury and its severity resulted in a global effect on Ms.
Bustamante’s well-being now and in the future.

 

www.srlawpllc.com

 

 

Lt a
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 15 of 30

Nordstrom

Leslie Bustamante
Claim # GC1707706154
November 5, 2018

Page 7

D. Damages Summary/Demand

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Summary of Special and
' General Damages
Past Medical Expenses $97,952.30
Past Wage Loss $10,923.44
Subtotal $108,112.97
Future Medical Expenses $66,500 to $175,000
Future Wage Loss $5,213.46 to $15,102.15
Subtotal $71,713.46 to $190,102.15
Punitive Damages $300,000 to $600,000
General Damages $250,000 to $300,000
TOTAL DAMAGES $729,826.43 to $1,198,215.12

 

Nordstrom’s conduct cannot be merely described as negligent. Its continued use of the
Zip-ties despite knowledge of the tripping hazard it posed and failing to inform its customers of
the known danger when trying on footwear, is evidence of Nordstrom’s conscious disregard of its
customer’s safety. Arizona law seeks to punish such behavior and allows for the award of punitive
damages, especially where Nordstrom was aware of the alternative method to secure the footwear
in the form of a rubber band and the alternative method of the rubber band was actually more cost
efficient than Zip-ties. Any argument by Nordstrom to the contrary would simply lack credibility
before the Jury. The egregiousness of Nordstrom’s conduct would not preclude a Jury from
awarding punitive damages in the range of $300,000 to $600,000.

With the expectation that Ms. Bustamante will undergo additional surgeries her total future
medical damages range from $65,500, which include the hardware removal and the ulnar nerve
decompression to $175,000 which includes the two additional recommended surgeries. It should
be noted that these are conservative estimates. Additionally, Ms. Bustamante’s wage loss claim
for past and future earnings will range between $15,000 to $25,000

In addition to the humiliation and embarrassment she had to endure at the time of the
horrific fall, Ms. Bustamante suffered excruciating pain due to a complex fracture near her elbow
joint. The seriousness of her injury is apparent as she was forced undergo extensive surgery that
involved open reduction and internal fixation of the right supracondylar intercondylar distal
humeral fiacture. Despite strict compliance with her treatment plan, Ms. Bustamante will
unfortunately never regain full strength and sensation in her dominant hand. As opined by Dr.
Bodell, she will be required to undergo additional surgeries to address the ulna nerve and hardware
removal requiring a significant period of recovery and impact the quality of life she enjoyed prior

 

www.srlawpllc.com

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 16 of 30

Nordstrom

Leslie Bustamante
Claim # GC1707706154
November 5, 2018

Page 8

to the fall. General damages for injuries of the type sustained by Ms. Bustamante range from
$250,000 to 300,000.

Nordstrom is faced with the potential exposure of $1.1 million dollars in connection with
Ms. Bustamante’s fall. In an effort to resolve her claim, Ms. Bustamante has authorized our office
to extend a Settlement Demand to Nordstrom in the amount of $925,000. In return, Ms.
Bustamante will agree to release all claims against Nordstrom. Please note that the offer is time
sensitive and we request a response by no later than November 30, 2018.

Should you have any questions, please give me a call,

Sincerely,
lel George. Sankivou
George V. Sarkisov
GVS/jr
Enclosure

cc: Leslie Bustamante (w/o enels.)

 

www.srlawpllc.com

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 17 of 30

EXHIBIT “C”

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 18 of 30

Cpe SIE Pe
SUPERIGg THE

 

 

 

 

be URT
A. RoalLED

Integrity Attorney Services OORIGUEZ, Ep

P.O. Box 33123 “8 OCT 16 p

Phoenix, Arizona 85067-3123 H biog
IAS#: 80999-ds

Atty#: Bustamante/Nordstrom

IN THE SUPERIOR COURT OF THE STATE OF
ARIZONA IN AND FOR THE COUNTY OF MARICOPA
LESLIE BUSTAMANTE,
Plaintiff{s), Case No. CV2019-054645
vs,
AFFIDAVIT OF

NORDSTROM, INC, et al., SERVICE OF PROCESS

Defendant(s).

 

EFRAIN SOTELO, being duly sworn, states: That I am qualified to serve process in this cause, having been
so appointed by the court in Maricopa County, Arizona. I received the following documents in this action:

SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION

From SARKISOV & ROESCH, Jan-Georg Roesch, SBN 018131 on 10/11/2019, and in each instance lL
personally, served a copy of each document listed above on those named below at the time and place shown,
that all services, except where noted, were made within Maricopa County, Arizona.

Upon LAST CHANCE, A DIVISION OF NORSTROM, INC, by service upon its Statutory Agent,

CORPORATE CREATIONS NETWORK INC, at 3260 N. Hayden Rd., #210, Scottsdale, Arizona 85251, on
10/14/2019 at 9:49 AM, by leaving one set of the above listed documents with Mea Roland, Accounting and

Operations Specialist, who stated she is authorized to accept.
7 Plain Sotelo, MC-2045 >» .
SUBSCRIBED AND SWORN to me this 14th day of October, 2019.
¢
Notary Publi: Abe)
Gail R Dammann =

 

 

(Sim . GAIL R. DAM
My Commission Expires: August 24, 2022 icone NOtery Public, Sisto) Aone
NUE) commission a any cs
$16.00 Service(s) INS AY My Commission Expiras
$9.00 Preparation of Affidavit/Notary Some Upust 24, 2022

 

$ 25.00 Total

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 19 of 30

 

eb Ce oe
SUPER OR" THE
4 nogglbeD UT
Integrity Attorney Services ng iGUEZ, DEp
P.O. Box 33123 OCT I py
Phoenix, Arizona 85067-3123 4: 25
IAS#: 80998-ds

 

 

Atty#: Bustamante/Nordstrom

 

IN THE SUPERIOR COURT OF THE STATE OF
ARIZONA IN AND FOR THE COUNTY OF MARICOPA

LESLIE BUSTAMANTE,

Plaintiff(s), Case No. CV2019-054645
vs.
AFFIDAVIT OF
NORDSTROM, INC, et al., SERVICE OF PROCESS
Defendant(s).

 

EFRAIN SOTELO, being duly sworn, states: That I am qualified to serve process in this cause, having been
so appointed by the court in Maricopa County, Arizona. I received the following documents in this action:

SUMMONS; COMPLAINT; CERTIFICATE OF COMPULSORY ARBITRATION

From SARKISOV & ROESCH, Jan-Georg Roesch, SBN 018131 on 10/1 1/2019, and in each instance 1,
personally, served a copy of each document listed above on those named below at the time and place shown,
that all services, except where noted, were made within Maricopa County, Arizona.

Upon NORDSTROM, INC, by service upon its Statutory Agent, CORPORATE CREATIONS NETWORK
INC, at 3260 N. Hayden Rd., #210, Scottsdale, Arizona 85251, on 10/14/2019 at 9:49 AM, by leaving one
set of the above listed documents with Mea Roland, Accounting and Operations Speicalist, who stated she is
authorized to accept.

SUBSCRIBED AND SWORN to me this 14th day of October, 2019.
Notary Public: Beene

Gail R Dammann
My Commission Expires: August 24, 2022

 
 
    

 

 

Efrain Sotelo, MC-2045 S

 

GAIL A. DAMMANN
im Notary Public, State of Arizonat
Maricope County
Commission #649383
My Commission Expires
August 24, 2022

    
    

$16.00 Service(s)
$32.50 Mileage (13)ES
$9.00 Preparation of A ffidavit/Notary

$ 57.50 Total

 

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 20 of 30

EXHIBIT “D”

 
 

So Se 4A DO th Rh HD Re

Y NY NH NHN DN NY RY wow plo
Ane O© ND S&F S © SO TU AmA RB NRK SF

 

 

Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 21 of 30

Jan-Georg Roesch, Esq. 018131
SARKISOV & ROESCH

16042 North 32™ Street, Suite C-5
Phoenix, Arizona 85032
Telephone (602) 692-5616

Fax: (602) 926-2200

Email: Jan@srlawpllc.com

Attorneys for Plaintiff

IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA

LESLIE BUSTAMANTE, an individual

Plaintiffs,

vs.
NORDSTROM, INC. a foreign
corporation; LAST CHANCE, a division
of NORDSTROM, INC., a foreign
corporation; JOHN DOES L-V; JANE
DOES I-V; BLACK PARTNERSHIPS I-
V; AND WHITE CORPORATIONS I-V,

?

Defendants.

THE STATE OF ARIZONA TO THE DEFENDANTS:

NORDSTROM, INC.

LAST CHANCE, a division of NORSTROM, INC.

John Doe and Jane DOE
Joh Does and Jane Does I-V
Black Corporations I-V
White Partnerships I-V

A lawsuit has been filed against you. A copy of the lawsuit and other court

papers are served on you with this “Summons”.

 

Case No.: CV2019-O54645

SUMMONS

If you Would 2
cont Vice from
act the Lawyer Re feral Se ro lawyer,
602-287-44 34 ce at
or

WWW. Maricopa @rs.0rg
Manoa Sponsorag by the
pa County Bar Association

 

 
 

eo SF IT DH HH eB WB WW m=

RP PRP BP N NR NM De® me oe oe
a -~F FHS KF See ARE E RE FE

ase 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 22 of 30

fF

YOU ARE HEREBY SUMMONED and required to appear and defend, within
the time applicable, in this action in this Court. If served within Arizona, you shall
appear and defend within 20 days after the service of the Summons and Complaint upon
you, exclusive of the day of service. If served out of the State of Arizona, whether by
direct service, by registered or certified mail, or by publication, you shall appear and
defend within 30 days after the service of the Summons and Complaint upon you is
complete, exclusive of the date of service. Where process is served upon the Arizona
Director of Insurance as an insurer’s attomey to receive service of process against it in
this state, the insurer shall not be required to appear, answer or plead until the expiration
of 40 days after day of such service upon the Director. Service by registered or certified
mail without the State of Arizona is complete 30 days after the date of filing the receipt
and affidavit of service with the Court. Service by publication is complete 30 days after
the date of first publication. Direct service is complete when made. Service upon the
Arizona Motor Vehicle Superintendent is complete 30 days after filing the Affidavit of
Compliance and return receipt of Officer’s Return. RCP 4; Arizona Revised Statutes,
Section 20-222, 28-502, 28-503.

YOU ARE HEREBY NOTIFIED that in case of your failure to appear and
defend within the time applicable, judgment by default may be rendered against you for
the relief demanded in the Complaint.

YOU ARE CAUTIONED that in order to appear and defend, you must file an

Answer or proper response in writing with the Clerk of this Court, accompanied by the

 

 

 

 
 

eC me NN mM BR ow oe

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

pase 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 23 of 30

 

 

 

necessary filing fee, within the time required and you are required to serve a copy of
any Answer or response upon the Plaintiff's attorney; RCP 10(d); Arizona Revised
Statutes, Section 12-311; RCP S.

The name and address of the Plaintiffs attorney is:

Jan-Georg Roesch, Esq.

SARKISOV & ROESCH, P.L.L.C.

16042 North 32" Street, Suite C5

Phoenix, Arizona 85032
(602) 692-5616

Jan@srlawpllic.com
REQUESTS FOR REASONABLE accommodation for persons with

disabilities must be made to the division assigned to the case by the party needing
accommodation or his/her counsel at least three (3) judicial days in advance of a
scheduled proceeding.

REQUESTS FOR AN INTEREPRETER for persons with limited English
proficiency must be made to the division assigned to the case by the party needing the
interpreter and/or translator or his/her counsel at least ten (10) judicial days in advance

of a scheduled court proceeding. COPY

SIGNED AND SEALED this date:
OCT 10 2019

     

JEFF FINE, CL ee Z SUBSITE COURT

 

DEPUTY CLERK

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 24 of 30

EXHIBIT “E”

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 25 of 30
# nae,
Cie

In the Superior Court of the State of Arizona SUPERIOR COURT
ILED
Inand For the County of ~ | Is interpreter Needed? ‘a Yes" MO Ges OEP

C CV2019-054645 ifyes, what language(s): 19 0CT IO PH 3: 04

7”

 

CIVIL COVER SHEET- NEW FILING ONLY
(Please Type or Print)

Plaintiff's Attomey ~LAN-G¥ok Aide
Attorney Bar Number__ 0/4°7.3/

 

 

 

 

 

Plaintiff's Name(s): (List all) Plaintiff's Address: Phone #: Email Address:

LESLIE BUSTAMAUTE” Cho SikKitoy § Cobsed Que

(List additional Plaintiffs on page two and/or attach a separate sheat).

 

 

 

Defendant's Name(s): (List All.
Skowl 1 Wee

LT a 0k Nearer, Tice

 

“(List additional Defendants On page two and/or attach a separate sheet)

ULE 26.2 D ERY TIER O ARY RELIEF CLAIMED:
IMPORTANT: Any case category that has an asterisk (*) MUST have a dollar amount claimed
or Tier selected. State the monetary amount In controversy or place an “X" next to the discovery tier
to which the pleadings allege the case would belong under Rule 26.2.

[eK ln $_200_001) Dtier 4 Tier2 []Tier3

NATURE OF ACTION

Place an “X” next to the one case category that most accurately describes your primary case. Any
case category that has an asterisk (*) MUST have a dollar amount claimed or Tier selected as

  

indicated above.
102 Property Damage*
1 Non-Death/Personal Injury* ie Wad ae

©Superior Court of Arizona in Maricopa County Page 1 of 3 CV10f ~ 010119 i
ALL RIGHTS RESERVED

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 26 of 30

 

111 Negligence*
[_]112 Product Liability — Asbestos*
(}112 Product Liabtity - Tobacco*
[_]112 Product Ltabttity - Toxic/Other*
[_]113 intentional Tort*

[114 Property Damages

    

ae eon Eee aes

 

 

[-]116 other (specify) .

120 MEDICAL MALPRACTICE:

(121 Physician M.D." [123 Hospttare

[—]122 Physician D.0* [h24 others

130 & 197 CONTRACTS:

| 31 Account (Open or Stated)*

[132 Promissory Note*

[}133 Foreclosure*

[]138 Buyer-Plaintife

[139 Fraud

[_]134 other Contract (Le. Breach af Contract)*

[_]135 Excess Proceeds-Sale*

(_] construction Defects (Residentialv’Commercialy*
(hse Six to Nineteen Structures*
C)i37 Twenty or More Structures*

[1197 credit card Debt (Maricopa County Only)*

150-1 ES:

[1156 Eminent Domain/Condemnation*

[_]181 Eviction Actions (Forcible and Special Detainere)*
[]152 change of Name

C] 183 Transcript of Judgment

[154 Foreign Judgment

© Superior Court of Arizona in Maricopa County
ALL RIGHTS RESERVED

Page 2 of 3

Case No.

[7}158 quiet Titles

[160 Forfeiture

(Chis Election Challenge

Ch 79 NCC-Employer Sanction Action (A.R.S, §23-212)
[}180 Injunction against Workplace Harassment
[]1a1 Injunction against Harassment

[")182 civit Penalty

(}146 Water Rights (Not General Stream Adjudication)*
[1187 Real Property *

CT Special Action against Lower Courts
(See Lower Court Appeal cover sheet in Maricopa)

[]194 Immigration Enforcement Challenge
(A.R.S. §§1-501, 1-502, 11-1051)

150- FIED :

CJ Administrative Review
(See Lower Court Appeal cover sheet in Maricopa)

[_}150 Tax Appeal
(All other tax matters must be filed In the AZ Tax
Court)

Liss Declaratory Judgment

Ch 57 Habeas Corpus

[_]144 Landlord Tenant Dispute — Other*

(_]190 Dectaration of Factual Innocence (ARS. §12-771)
[_]191 Dectaration of Factual Improper Party Status
[_]193 Vulnerable Adult (A.R.S, §46-451)*

()165 Tribat Judgment

[7167 structured Settlement (ARS, § 12-2901)
[hes Attorney Conservatorships (State Bar)

[1170 Unauthorized Practice of Law (State Bar)
Chi71 Out-of-State Deposition for Foreign Jurisdiction
(172 Secure Attendance of Prisoner

[hi73 Assurance of Discontinuance

Ch 74 In-State Deposition for Foreign Jurisdiction
(176 Eminent Domain~ Light Ril Only*

(_]177 interpieader- Automobile Oniy*

[)178 Delayed Birth Certificate (ARS, §36-333,03)
[h183 Employment Dispute- Discrimination*

 

CV10f- 010119

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 27 of 30

 

r Ste CaseNo.
[]185 Employment Dispute-Other* {_]163 others
196 Verifiad Rule 45.2 Petition
CO (Specify)
[}195;a) Amendment of Marriage License
[_]195(b) Amendment of Birth Cartlicate
EMERGENCY ORDER SOUGHT
C] Temporary Restraining Order CJ Provisional Remedy CT OSC CJ Election Challenge

[_] Employer Sanction (_] other (Specify)

 

GOMMERCIAL COURT (Maricopa County Only)

[J] This case Is eligible for the Commercial Court under Rule 8,1, and Plaintiff requests assignment of this case to the

Cammereial Court. More information on the Commercial Court, including the most recent forms, are available on the
Court's website at:

 

Additional Plaintiff(s):

 

 

Additional Defendant(s):

 

 

© Superior Court of Arizona in Maricopa County Page 3 of 3 CV10f - 010119
ALL RIGHTS RESERVED

 

 
Case 2:19-cv-05605-DJH Document 1-3 Filed 11/12/19 Page 28 of 30

EXHIBIT “F”

 
65605-ba+-—Decument132 Filed 11/12/19 Page 29 of 30

1)
Case ot9 CN SISOS ert

 

COPy

CT 10 2019
B) CLERK OF

8 HE SUPERIOR g
DEPUTY CLERK

 

Jan-Georg Roesch, Esq. 018131
SARKISOV & ROESCH

16042 North 32" Street, Suite C-5
Phoenix, Arizona 85032
Telephone (602) 692-5616

Fax: (602) 926-2200

Email: Jan@srlawpllc.com

Attorneys for Plaintiff
IN THE SUPERIOR COURT OF THE STATE OF ARIZONA

IN AND FOR THE COUNTY OF MARICOPA
LESLIE BUSTAMANTE, an individual Case No.: CV2019~-054645

Plaintiffs,

VS. és CERTIFICATE OF COMPULSORY
NORDSTROM, INC. a foreign ARBITRATION
corporation; LAST CHANCE, a division
of NORDSTROM, INC., a foreign
corporation; JOHN DOES I-V; JANE
DOES I-V; BLACK PARTNERSHIPS I-
V; AND WHITE CORPORATIONS I-V,

 

Defendants.

The undersigned certifies that the largest award sought by the Plaintiff, including
punitive damages, but excluding interest, attorneys’ fees, and costs exceeds limits set by
Local Rule for compulsory arbitration. This case IS NOT subject to compulsory

arbitration as provided in Rules 72 through 77 of the Arizona Rules of Civil Procedure.

 

 

 
= iled11/12/19 Page 30 of 30

~ -

 

 

DATED this 4 day of October 2019,
SARKI & ROESCH, PLLC

\4

Jan-Geoyh Roesch, Esq.
16042 North 32" Street, C-5
Phoenix, Arizona 85032
Attorneys for Plaintiff

 

 
